UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6280


DAVID HAROLD CARR,

                   Plaintiff - Appellant,

             v.

J. R. HEAD, Lieutenant; OFFICER WILSON; BRADSHAW, Officer,

                   Defendants – Appellees,

             and

JOHN T. MCDEVITT, Sheriff; BOBBY LEE ENGLISH; DAVID PEARSON,

                   Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:07-cv-00180-GCM)


Submitted:    October 31, 2008                 Decided:   November 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Harold Carr, Appellant Pro Se.  Sean Francis Perrin,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Harold Carr appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We

have     reviewed   the    record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Carr v. Head, No. 1:07-cv-00180-GCM (W.D.N.C. Feb. 1,

2008).     We deny Carr’s motion for appointment of counsel and

dispense    with    oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2